        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 1 of 40




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 AARON LEININGER,

             Plaintiff,

             v.                                             Case No. 16-2627-DDC

 UNITED STATES OF AMERICA AND
 MARK WISNER,

             Defendants.


                   MEMORANDUM OF DECISION UNDER RULE 52(a)

       Over the course of a week in July 2020, the court conducted a bench trial via Zoom video

technology with the active parties in this case, plaintiff Aaron Leininger and defendant United

States of America. Both parties consented to the trial being conducted in this manner, given the

global pandemic affecting our country. Defendant Mark Wisner—who is an inmate in a Kansas

correctional facility—did not participate in the trial, although his deposition was taken to

preserve his testimony for trial.

       Post-trial, the court allowed the parties to submit optional briefing and proposed findings

of fact. The court has reviewed the evidence from trial—including the evidence submitted for

review outside the (virtual) courtroom. At the conclusion of the parties’ presentation of

evidence, several evidentiary questions remained for the court’s decision. To the extent

necessary to resolve the case, the court makes the requisite determinations on relevance and

admissibility in this Memorandum and Order. If this Memorandum and Order does not refer to

contested evidence or its admissibility, the court found the evidence immaterial to its ruling and

decided that no ruling was necessary.
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 2 of 40




        At a very high level, this case involves the repeated improper touching of plaintiff’s

genitals during medical appointments with Wisner at the Veterans Administration Medical

Center in Leavenworth, Kansas. Plaintiff seeks to hold the United States responsible for

Wisner’s actions, on theories of medical malpractice and intentional infliction of emotional

distress. The parties don’t dispute plaintiff’s allegation that Wisner examined plaintiff’s genitals

when unnecessary, without gloves, and for too long. Instead, the disputes here focus on:

        (1) whether the United States can be held liable at all for Wisner’s actions because

                (a) the acts were not in the scope of his employment,

                (b) the acts were not taken “in furnishing medical care,” and

                (c) plaintiff knew or should have known of his injury much earlier, making his

                    claims barred by the statute of limitations; and, if so,

        (2) whether Wisner caused plaintiff any injury; and, if so,

        (3) how much plaintiff should recover as damages for that injury.

        As required by Fed. R. Civ. P. 52(a)(1), this Memorandum and Order includes separate

findings of fact and conclusions of law. “A district court’s findings of fact ‘should be sufficient

to indicate the factual basis for the court’s general conclusion as to ultimate facts[,] . . . should

indicate the legal standards against which the evidence was measured[,] . . . [and] should be

broad enough to cover all material issues.’” OCI Wyo., L.P. v. PacifiCorp, 479 F.3d 1199, 1203

(10th Cir. 2007) (quoting Otero v. Mesa Cty. Valley Sch. Dist., 568 F.2d 1312, 1316 (10th Cir.

1977); further citations omitted). But “Rule 52(a) does not require the district court to set out its

findings and conclusions in excruciating detail.” Sierra Club, Inc. v. Bostick, 539 F. App’x 885,

902 (10th Cir. 2013) (Martinez, J., dissenting) (citation omitted). On the other hand, “too little

detail frustrates meaningful appellate review by requiring the parties and this court to guess at




                                                   2
         Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 3 of 40




why the district court reached its conclusion.” OCI Wyo., L.P., 479 F.3d at 1204 (citation

omitted).

        With these standards in mind, the court turns to its Findings of Fact and Conclusions of

Law.

                                          Findings of Fact

     1. Plaintiff saw Wisner nine times between July 13, 2012 and February 25, 2014. During all

        nine appointments, Wisner performed a genital examination of plaintiff. He never wore

        gloves during any of those exams. Also, the exams were excessively long.

     2. During the exams, Wisner made unnecessary and inappropriate comments about the size

        of plaintiff’s penis and the sexual satisfaction of plaintiff’s spouse.

     3. Although plaintiff may have felt uncomfortable during his visits with Wisner, he did not

        realize immediately that Wisner was doing anything inappropriate, he did not voluntarily

        stop seeing Wisner for appointments, and he did not suffer psychological damage until

        later learning that Wisner had manipulated him.

A.      Findings About the Scope of Employment Question

                   The Work Which the VA Hired the Employee to Perform

     4. Wisner was hired by the Department of Veterans Affairs (“VA”) in 2008 as a Physician

        Assistant (“PA”).

     5. A PA administers basic medical care and screenings. These duties include genital, rectal,

        and prostate examinations when they are medically indicated. These exams may involve

        sensitive, intimate, or uncomfortable matters.




                                                   3
          Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 4 of 40




     6. As a primary care provider, Wisner took the personal history of patients. Taking a

         personal history may involve asking personal and private questions, which could include

         questions about sexual anatomy and the patient’s sexuality and sexual practices.

     7. In short, Wisner was hired to conduct, among other things, genital examinations. He also

         was expected to ask personal questions that might make patients uncomfortable—with

         the goal of obtaining a comprehensive medical history.

               The Freedom Allowed the Employee in Performing His Job Responsibilities

     8. Wisner led the OEF-OIF (Operation Enduring Freedom and Operation Iraqi Freedom)

         clinic in Leavenworth, Kansas. In that role, he had a great deal of autonomy. He was the

         only primary care practitioner at the clinic, and was responsible for nearly a thousand

         patients, although there was a 750-patient limit.

     9. No supervisor or chaperone was required to be present during Wisner’s examinations of

         male patients.

     10. Daniel Cline, M.D. was Wisner’s first-line supervisor. Dr. Cline was unaware that he

         was supposed to review Wisner’s charts, and he did not monitor Wisner’s activities.1

         This omission violated VHA Directive 2004-029, which required monitoring and

         evaluation of a PA’s clinical activities. No one at the VA told Dr. Cline about rules

         governing him as a supervising doctor or ensured that he was monitoring Wisner’s

         clinical activities.


1
    Defendant repeatedly has challenged the admissibility of evidence of this nature—evidence about what Wisner’s
    supervisors did or did not do. Defendant maintains that this evidence is not relevant because the court has
    dismissed plaintiff’s claims for negligent supervision. The court ruled before trial that evidence of this nature
    was relevant to the foreseeability of Wisner’s conduct. This ruling stands. While it’s true that this evidence
    overtly supports a negligent supervision claim that is no longer in the case, the evidence also tends to make it
    more probable than not that the VA should have foreseen Wisner’s misconduct, and therefore should be held
    responsible for it. The court has considered throughout this Memorandum and Order evidence showing what
    Wisner’s supervisors did or didn’t do and what various employees knew or didn’t know as evidence relevant to
    foreseeability.




                                                          4
    Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 5 of 40




11. In determining Wisner’s competency, Dr. Cline relied on what Wisner said he did. He

   did not investigate complaints about Wisner.

12. VHA Directive 1063 required oversight, consultation, and assistance with patient care

   management, but the VA did not follow any of these requirements with Wisner.

13. VHA Directive 1063 gives PAs varying levels of autonomy based on their experience:

   “full,” “limited,” and “supervised.” Wisner had full autonomy; he had “full leeway to do

   his job, make independent medical decisions, and decide what tests to order, and perform

   diagnoses.”

14. Wisner thus enjoyed unfettered authority to decide when and how to do genital, rectal,

   and prostate exams. The court finds that Wisner had substantial freedom—in retrospect,

   far too much freedom—in performing his job duties.

             The Incidental Acts Reasonably Expected by the Employer

15. The VA Eastern Kansas Health Care System issued a Policy Memorandum on February

   5, 2010, to identify and address suspected abuse (including sexual abuse) among the

   patient population. On May 21, 2013, the VA Eastern Kansas Health Care System issued

   another Policy Memorandum addressing incidents of patient abuse.

16. The Leavenworth VA’s policy recognizes the potential for patient abuse.

17. Healthcare provider abuse is a known risk in the healthcare community.

18. Given the acknowledgment of the risk of patient abuse by the VA and the healthcare

   community, the court finds that the VA should have anticipated that acts of abuse could

   occur in an un-monitored situation—particularly when the job, by nature, involved

   sensitive and intimate examinations and discussions.




                                            5
    Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 6 of 40




                     The Nature, Time, and Place of the Deviation

19. Wisner conducted all of his examinations during working hours, in an examination room

   at the VA Medical Center in Leavenworth, Kansas.

20. For a new patient, the first intake was scheduled for one hour, and included a medical

   history and a head-to-toe physical.

21. When Wisner performed a genital exam, it consumed only a small fraction of the time he

   spent with the patient during the medical appointment.

                         The Time Consumed in the Deviation

22. Wisner’s genital exams of plaintiff lasted two to three minutes.

23. In the context of an office visit lasting 30 to 60 minutes, two to three minutes was a small

   amount of time dedicated to either unnecessary, ungloved, or needlessly extended genital

   exams. Had the medically-indicated examinations been limited to a “reasonable” time,

   they still would have lasted 30 seconds to one minute.

                                 The Employee’s Intent

24. Wisner exhibited mixed motives. He wanted to be thorough in his exams, but also had an

   inappropriate sexual curiosity. As a healthcare provider, Wisner strove to be thorough—

   even though his genital or rectal exams lasted too long. Dr. Thomas Kelley, plaintiff’s

   expert witness, testified credibly about Wisner’s mixed motives. The court found his

   testimony to be reasonable, well-supported, and consistent with the record as a whole.

   Specifically, Dr. Kelley’s characterization of Wisner’s motives is consistent with

   Wisner’s background in the military. It also comports with the fact that Wisner appeared

   to conduct full physical examinations on his patients; he did not wholly abandon his role

   as a healthcare provider during appointments. And during Wisner’s January 23, 2015




                                             6
    Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 7 of 40




   interview with Special Agent Kerry Baker, Wisner told Agent Baker that “his method

   was simply thoroughness in looking for any irregularities in their genitals.” (Ex. 406, at

   WIS00034987.)

25. The court makes its factual finding about mixed motives despite some of Wisner’s other

   statements in his January 23, 2015 interview with Agent Baker. In that interview, Wisner

   indicated that he crossed the professional line and provided excessive genital exams. He

   said he knew it was wrong but he lacked self-control. He also said that he conducted

   genital exams to satisfy his own curiosity. When the examinations were not medically

   indicated or necessary, Wisner admitted that he would have conducted them for his own

   pleasure.

26. In that same interview, Wisner acknowledged that he chose victims who were attractive

   and of a similar body-type. He also took steps to avoid getting caught. They included

   falsifying medical records and failing to document some of the genital examinations he

   performed.

27. While this evidence underscores Wisner’s “sexual curiosity” motive, it does not mean

   that Wisner lacked motives that were unrelated to his sexual curiosity. Conducting

   genital examinations was still part of his job. It still was necessary in many instances,

   and it still served a valid, independent purpose.

28. Moreover, Wisner’s answers were recorded by Agent Baker after the interview—not

   transcribed in a deposition or sworn under oath. And they responded to questions that

   appeared fairly confrontational from Agent Baker’s descriptions of Wisner’s responses.

   While Wisner was not in custody at the time of the interview, Agent Baker’s

   Memorandum of Interview uses many words suggesting he had pressed the issue when




                                             7
            Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 8 of 40




         Wisner answered in a way that appeared less than truthful or until Wisner “admitted” one

         thing or another.2 The court gives Wisner’s “admissions” during this interview slightly

         less weight than it would had the court heard Wisner’s testimony live or via a deposition

         with admissible answers to review.

     29. All of these facts considered, the court finds that mixed motives existed in this case.

                              Additional Findings on General Foreseeability

     30. The Veterans Health Administration (VHA) required a centralized and comprehensive

         policy on reporting and tracking allegations of sexual misconduct at VHA facilities

         (among other things). The Leavenworth VA wholly failed to comply with this directive.

         Its reporting system was decentralized and lacked any coherent plan for tracking patient

         complaints. The VA should have foreseen that this omission could produce serious

         problems if an employee took advantage of his position with patients. The following

         evidence demonstrates how the Leavenworth VA’s so-called tracking “system” made

         Wisner’s conduct both foreseeable and actually foreseen (albeit not foreseen by

         supervisors in a position to remove Wisner from patient care).

              a. Patient Advocate Richard Lawrenz used a Patient Advocate Tracking System

                  (“PATS”) to record complaints he received about healthcare providers. But other



2
    Examples of “admissions” included in the Memorandum of Interview include:
            “[Wisner] initially tried to rationalize the incident as a simple reaction but then admitted that what he did
             was wrong.”
            “Wisner eventually admitted that he crossed the professional line and was excessive in his genital exams.”
            “[Wisner] admitted that these exams were conducted to satisfy his own curiosity and that he ultimately
             hid behind his ‘thoroughness’ as an excuse to examine their genitals.”
            “[Wisner] admitted that he knew that what he was doing to these patients was wrong and that he had no
             self-control.”
    (Ex. 406, at WIS00034986 – WIS00034987.)




                                                            8
Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 9 of 40




     VA Leavenworth employees used a “Report of Contact” form that they did not

     enter into the PATS system. In fact, the VA social workers and medical providers

     lacked access to PATS.

  b. VA Social Worker Dawn Clouse received complaints about Wisner’s physical

     exams. But she did not investigate any of the complaints she received. She did

     not know about any centralized tracking system at VA Leavenworth for reporting

     sexual assaults. Clouse told Agent Baker that while Wisner was at VA

     Leavenworth, “she did not believe that there was a formal process in place” for

     reporting patient complaints.

  c. During 2011: A patient (“R.D.”) reported that Wisner failed to wash his hands

     when performing a physical examination. But Clouse never brought this

     complaint to Rudy Klopfer’s attention. Klopfer was the Director and CEO of VA

     Eastern Kansas Healthcare System, and in that role, he was principally

     responsible for ensuring that the PA supervising policies were implemented.

     (During part of the time relevant to this lawsuit, Klopfer shared this responsibility

     with others, including Dr. Anil Desai, Chief of Service).

  d. February 17, 2012: Wisner’s supervisors, Dr. Desai and Dr. Cline, knew that

     Wisner, on at least two occasions, had performed knee injections without having

     privileges to perform those procedures. In response, Dr. Desai merely

     recommended that Wisner not carry out any procedures for which he did not have

     privileges.

  e. February 21, 2012: Lawrenz received a report from a patient (“T.S.”) who was

     “uncomfortable” with comments made by Wisner during a medical visit. The




                                       9
Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 10 of 40




     patient also reported that Wisner used a scope to perform a rectal exam. Lawrenz

     issued a “heads up” to Drs. Cline and Desai. He also coded the complaint as an

     allegation of “negligence/malpractice.” Although the patient reported feeling

     “violated,” Lawrenz did not report the complaints to the VA police because the

     patient was not “graphic” when he described what had occurred. But in seven and

     a half years, it was the only time Lawrenz coded a complaint in the PATS system

     as “allegations of negligence/malpractice.”

  f. During 2012: Another patient (“N.A.”) made a complaint about Wisner to

     Clouse. The patient said that he felt uncomfortable with Wisner’s genital exams

     and that Wisner acted inappropriately during his exams. The patient demanded a

     new provider.

  g. March 29, 2012: Another patient (“J.D.”) reported to VA police that Wisner had

     sexually assaulted him during a medical appointment. Specifically, J.D. alleged

     that Wisner sexually assaulted him the day before this report in an exam room by

     putting his hand down his underwear to his groin area without warning the patient

     in advance. J.D. was admitted to the VA acute psychiatry unit that same day,

     stating he felt “homicidal” toward Wisner.

  h. April 2, 2013: Another patient (“J.E.”) reported to the VA that he did not feel that

     Wisner had his best interests at heart. According to the complaint, Wisner told

     J.E. that he could “put more pain medication up his rear end and it wouldn’t do

     any good.” J.E. requested another provider.




                                      10
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 11 of 40




       i. September 20, 2013: Another veteran reported to Lawrenz that he would like

           another provider because he would be more comfortable with someone other than

           Wisner.

       j. January 23, 2014: A veteran (“M.S.”) reported to VA social worker Melanie

           Lehman that he felt “uncomfortable” and “creeped out” by his medical visits with

           Wisner; the veteran reported having two testicular exams in a two-week time

           frame; and the veteran stated the testicular exams felt “different” compared to past

           testicular exams provided by others.

       k. February 20, 2014: M.S. made a complaint about Wisner’s genital exams. It is

           memorialized in a “Report of Contact” authored by Lehman. Dr. Cline was made

           aware of this complaint and looked into it, but Klopfer said that no one brought

           this complaint to his attention until May 2014.

31. Based on the VA receiving all of these reports before plaintiff’s last visit with Wisner on

   February 25, 2014, the court finds that Wisner’s conduct toward plaintiff was foreseeable

   to the VA. The VA certainly had all this information about Wisner’s behavior while he

   was treating plaintiff; the problem was that various discrete silos within the VA

   organization housed the information. But the VA should have collected the reports and

   complaints in a centralized manner that would have brought Wisner’s wide-spread

   actions to the attention of decision-makers in a far more reasonable and timely manner.

   The VA violated its own policies by failing to implement a centralized reporting




                                            11
          Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 12 of 40




          mechanism, and this violation renders unpersuasive any argument that Wisner’s conduct

          was not foreseeable because the right people did not know about it.3

B.        Whether Wisner’s Actions Were Taken “In Furnishing Medical Care”

      32. The findings in this section address the question whether Wisner’s actions were taken “in

          furnishing medical care.” Wisner’s job duties included conducting genital exams. As

          noted previously, every genital examination happened within the context of a longer

          medical appointment. Wisner had mixed motives, and, without question, five of

          plaintiff’s genital examinations were medically justified. And failing to wear gloves or

          conducting a needlessly lengthy exam did not convert otherwise legitimate medical care

          to something that did not qualify as medical care.

      33. On this point, the court finds the testimony of defendant’s expert, Jeffrey Nicholson,

          unpersuasive and unhelpful. Mr. Nicholson testified that when Wisner’s intent changed

          from practicing medical care to committing criminal activity, Wisner ceased providing

          medical care. But the court finds this theory unrealistic, illogical, and unsupported. This

          on-again-off-again test advocated to define when a medical provider is practicing

          medicine relies far too heavily on subjective measurements of intent. It also can lead to

          absurd results. For example, during a single medical appointment Mr. Nicholson’s test

          would allow a practitioner’s intent to change multiple times within an hour. Mr.

          Nicholson admitted that his theory had not been peer-reviewed, and the court rejects it.




3
     The VA doesn’t make this argument overtly. Instead, throughout this litigation, the VA has urged the court to
     take an overly narrow view of foreseeability—looking exclusively at the nature of the employment and the duties
     related to it. Respectfully, the court holds that the analysis requires more than a mere review of the job title and
     its duties. The court’s view is consistent with the Tenth Circuit’s use of the “O’Shea factors,” as identified and
     applied later in this Memorandum and Order. (See pp. 21–24 of this Order.)




                                                           12
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 13 of 40




     34. The court finds that Wisner’s acts, even when improper, were taken “in furnishing

        medical care.”

C.      When Plaintiff Knew or Should Have Known of His Injury and Its Cause

     35. On or around August 15, 2014, the VA distributed a questionnaire (through Agent Baker)

        to Wisner’s patients. It inquired about genital examinations the patients had received at

        the VA.

     36. On May 21, 2015, plaintiff told Agent Baker that he had been so uncomfortable with

        Wisner’s demeanor that he sometimes chose to miss appointments.

     37. But when Wisner was administering the genital exams to plaintiff, plaintiff did not know

        they were illegitimate. Wisner was an officer who outranked plaintiff, and plaintiff

        believed Wisner was a doctor. Plaintiff was not allowed to question orders, officers, or

        doctors in the military.

     38. Wisner told plaintiff that the genital exams were medically necessary. And plaintiff

        thought the genital exams were just part of the medical exams. It was not until plaintiff

        received the letter from Agent Baker on August 15, 2014, that he realized Wisner had

        done something wrong.

     39. The court finds credible plaintiff’s testimony about his perceptions of Wisner, the exams,

        and his reasons for not questioning them at the time. Plaintiff answered these questions

        with confidence (something that was not necessarily consistent throughout his

        testimony). And, plaintiff’s testimony was consistent with expert testimony about how

        veterans and others often react to sexual abuse. Although there was some ambiguity

        whether plaintiff felt uncomfortable enough with Wisner to try to bring his wife to an




                                                 13
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 14 of 40




        appointment, this ambiguity, the court finds, does not overcome the other credible

        evidence about when plaintiff knew of his injury.

     40. The timing of when plaintiff’s PTSD was triggered also supports a finding that plaintiff

        did not recognize the abuse contemporaneously with its occurrence. The court heard

        credible testimony that plaintiff’s PTSD resulting from Wisner’s conduct was triggered

        when he received the letter from Agent Baker.

     41. The court also finds that this timing meets an objective standard of reasonableness. The

        overwhelming majority of veterans (90%) came forward after receiving letters from

        Agent Baker. And the court heard credible testimony that only 5 to 10% of persons

        abused by a physician will actually report it.

     42. The court also heard credible testimony from Dr. Stephen Peterson that persons do not

        recognize sexual abuse until something pierces their defenses or overcomes their

        tolerance. An outside validator is an alternative source of information that validates

        subjective certainty. Here, Agent Baker functioned as the outside validator. This finding

        leads the court to conclude that a reasonable person would not have recognized plaintiff’s

        injury until receiving the letter.

D.      Findings About Plaintiff’s Medical Malpractice Claim

     43. Before seeing Wisner for the first time, plaintiff had a service-connected disability rating

        of 60%, for PTSD, patellofemoral Syndrome, and gastroesophageal reflux. He had

        experienced problems with alcohol, opiates, benzodiazepines, methamphetamines, his

        mental health, and his marriage.

     44. Failing to wear gloves when conducting a genital exam is a deviation from the standard

        of care.




                                                  14
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 15 of 40




45. Wisner deviated from the standard of care at least nine times, committing malpractice

   when he conducted genital exams of plaintiff without wearing gloves.

46. These deviations arose out of the scope of Wisner’s job duties.

47. Wisner also deviated from the standard of care when he performed unnecessary genital

   exams of plaintiff on July 31, 2012; August 23, 2012; August 22, 2013; and August 28,

   2013. All of these deviations arose from the scope of Wisner’s job duties.

48. The genital examinations on the following dates did have some medical justification:

   July 13, 2012; October 9, 2012; January 9, 2013; July 30, 2013; and February 25, 2014.

   But the standard of care requires that healthcare providers make the genital exam as brief

   as possible—something Wisner never did. He thus deviated from the standard of care a

   second way by conducting needlessly lengthy genital exams.

49. A genital exam lasting from 30 seconds to one minute falls within the standard of care,

   but Wisner’s exams exceeded this length—deviating from the standard of care.

50. Still, genital examinations can serve a medical purpose, even if they deviate from the

   standard of care. And, certainly, some portions of the medical care Wisner provided

   plaintiff pursued a valid medical purpose: to provide diagnostic care.

51. Wisner’s deviations from the standard of care, along with other deviations not

   specifically listed here, harmed plaintiff.

52. Wisner’s deviations from the standard of care have long range, long-term consequences

   for patients like plaintiff. They can result in distrust, anger, humiliation, shame,

   embarrassment, and emotional distress. These results are consistent with the injuries that

   plaintiff credibly testified he has suffered since his encounters with Wisner.




                                             15
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 16 of 40




     53. The court does not find credible Mr. Nicholson’s theory that the standard of care

        evaporated based on Wisner’s contemporaneous intent. More specifically, the court does

        not accept Mr. Nicholson’s view that the standard of care applied until Wisner’s genital

        exam exceeded the length of time of an acceptable exam—i.e., it essentially evaporated

        the moment Wisner developed sexual curiosity or derived sexual pleasure. The court

        found this testimony unpersuasive, illogical, and not based on a sound, peer-reviewed

        theory.

     54. The court also rejects Mr. Nicholson’s theory that a criminal act cannot amount to

        medical malpractice. As Dr. Kelley testified, a breach in the standard of care and a

        criminal act may co-exist in the same moment. A tortfeasor’s exposure to criminal

        liability does not foreclose a finding that his wrongdoing also violated the standard of

        care. The court found this testimony by Dr. Kelley logical and credible.

E.      Damages

     55. The court does not find credible plaintiff’s assertion that he never can return to the VA

        for his general healthcare. In reaching this finding, the court finds the following facts

        significant:

            a. Although plaintiff had access to private healthcare from 2016 through 2018, he

                  failed to seek any mental health treatment during that time based on his

                  encounters with Wisner.

            b. Dr. Peterson testified that plaintiff would never return to the VA for healthcare,

                  based on plaintiff’s January 2019 statement to him that plaintiff had not returned

                  to the VA for any reason for five years. Plaintiff’s statement, however, was not

                  correct. Indeed, plaintiff had sought medical care more than 20 times during the




                                                   16
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 17 of 40




           three-year period following his last appointment with Wisner. And plaintiff had

           more than 70 contacts with the Eastern Kansas VA during that same period,

           although many of those contacts were phone calls and VA emergency room visits.

           The court finds Dr. Peterson’s expert opinion on this subject unreliable, because

           he largely based his opinion on incorrect factual representations.

       c. Indeed, in October 2014—several months after plaintiff’s last encounter with

           Wisner, and, significantly, after plaintiff received the letter from Agent Baker—

           plaintiff received psychiatric treatment at the VA for his PTSD symptoms.

           During these sessions, plaintiff never mentioned his appointments with Wisner.

       d. Plaintiff only stopped going to the VA for his care in 2017 because of this lawsuit.

       e. On the other hand, the court finds credible plaintiff’s testimony that it would be

           difficult to trust the VA to help with treatment for his Wisner-induced PTSD. His

           reluctance is both justified and logical. But the court does not find it credible that

           plaintiff will not visit the VA for any medical treatment. His actions continuing

           to seek medical care from the VA after his interactions with Wisner demonstrate

           his willingness (and capability) to refill his prescriptions and obtain emergency

           and other medical care from the VA.

56. The court finds that plaintiff did suffer additional PTSD because of his encounters with

   Wisner. But the evidence that plaintiff suffered additional PTSD from his encounters

   with Wisner is not based on evidence that is unmistakable. Instead, much of the evidence

   has many shades of gray. The court has difficulty discerning what percentage of

   plaintiff’s condition is attributable to Wisner’s conduct vis-a-vis pre-existing conditions.

   Specifically, the court finds:




                                             17
         Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 18 of 40




              a. The following evidence suggests that plaintiff has not suffered significant

                  additional damages resulting from Wisner’s actions:

                        i. Plaintiff did not offer any evidence that he suffered adverse problems from

                           returning to the VA for his post-Wisner medical and mental health

                           treatments there between 2014 to 2017.

                       ii. Since plaintiff’s last encounter with Wisner in 2014, plaintiff has neither

                           sought nor received mental health treatment for problems caused by

                           Wisner.

                      iii. Plaintiff is currently off alcohol, off methamphetamine, off opiates, and

                           has a good job that he enjoys.4

                      iv. Plaintiff’s wife testified that plaintiff’s PTSD symptoms were no worse

                           post-Wisner than they were pre-Wisner.

                       v. Plaintiff and his wife do not have fun together in their marriage, but those

                           problems also predated Wisner.

              b. On the other hand, the following evidence suggests that plaintiff indeed suffered

                  additional damages:

                        i. The court heard credible testimony that being sexually molested affects

                           hyper-masculine men, such as those in the military, because the men were

                           fooled and prevented from functioning as a strong protector of themselves

                           or others.




4
    Notably, however, the court is hesitant to punish plaintiff because plaintiff successfully has overcome drug habits
    and addictions.




                                                          18
Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 19 of 40




        ii. Likewise, the court heard credible testimony that sexually molested men

            feel humiliated because they failed to recognize immediately that they

            were victimized.

        iii. Consistent with this testimony, Dr. Peterson testified that plaintiff was

            humiliated when he realized Wisner had sexually molested him. Plaintiff

            does not know who to trust. Because Wisner manipulated plaintiff,

            plaintiff feels no reason to trust the VA medical profession or facility.

        iv. After plaintiff realized Wisner had molested him, plaintiff experienced:

            doubts about his own sexual ability, affecting his marital relationship;

            substantial difficulties with isolation; substantial difficulty having normal,

            interpersonal relationships; and damage to his ability to interact with

            others.

        v. Dr. Peterson explained rationally and credibly how Wisner’s misconduct

            exacerbated and worsened plaintiff’s pre-existing wartime PTSD. He

            explained that plaintiff had ceased treatments after his encounters with

            Wisner (and as a result of Wisner’s misconduct), which ultimately

            worsened plaintiff’s depression and PTSD.

        vi. Wisner’s actions caused plaintiff dysthymia (never really feeling happy); a

            loss of interest in sex; and an increased risk of relapse for substance abuse

            disorder.

       vii. Plaintiff’s testimony about the injuries he has suffered since discovering

            that Wisner manipulated him is credible. It was clear from plaintiff’s

            testimony that it was difficult for him to admit these types of injuries—




                                      19
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 20 of 40




                         particularly in open court—but plaintiff testified without hesitation about

                         their presence. Plaintiff also testified about an incident where he

                         contemplated shooting himself because of Wisner’s actions. This

                         testimony, plainly heartbreaking, was credible.

            c. Dr. Peterson recommends the following treatment for plaintiff, with the need for

                the treatment specifically arising from Wisner’s actions:

                      i. appropriate medications to manage plaintiff’s difficulties, at the cost of

                         $100 per month for the rest of plaintiff’s life;

                   ii. private, non-VA provided psychotherapy on a monthly basis for 24 to 48

                         sessions, and then quarterly thereafter for the rest of plaintiff’s life, at a

                         cost between $175–$300 per session; and

                   iii. 150 sessions for couples counseling at a cost of $125 per session.

     57. The court finds Dr. Peterson’s treatment recommendations reasonable and appropriately

        tied to Wisner’s conduct.

                                          Conclusions of Law

A.      Wisner’s Actions Were Within the Scope of His Employment

     1. The United States is liable under the FTCA only for tortious acts committed by its

        employees “acting within the scope of [their] office or employment.” 28 U.S.C. §

        1346(b)(1).

     2. The court determines “scope of employment” by the law of the place where the allegedly

        tortious act occurred—in this instance, Kansas. Fowler v. United States, 647 F.3d 1232,

        1237 (10th Cir. 2011); see also 28 U.S.C. § 1346(b)(1).




                                                    20
         Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 21 of 40




     3. A Kansas employee acts within the scope of employment when (1) he performs services

         for which he has been employed, or (2) he does anything “reasonably incidental to [his

         employment].” O’Shea v. Welch, 350 F.3d 1101, 1103 (10th Cir. 2003) (quoting Pattern

         Instructions Kansas 3d 107.06; Williams v. Cmty. Drive-In Theater, Inc., 520 P.2d 1296,

         1301–02 (Kan. 1974)).5

     4. As reiterated in O’Shea, the test does not ask whether the employer “expressly authorized

         or forb[ade]” the conduct. 350 F.3d at 1103 (quoting Pattern Instructions Kansas 3d

         107.06).

     5. Instead, the test is whether the employer should have “fairly foreseen” the conduct “from

         the nature of the [employment] and the duties relating to it.” Id. (quoting Pattern

         Instructions Kansas 3d 107.06); see also Commerce Bank of St. Joseph, N.A. v. State, 833

         P.2d 996, 999 (Kan. 1992).

     6. Applying this test alone, the evidence shows that the VA should have fairly foreseen

         Wisner’s tortious conduct. Indeed, the VA did foresee it. Multiple patients had

         complained to the VA about Wisner’s conduct while he was treating plaintiff. And



5
    The court notes that the Kansas Judicial Council has amended the Pattern Instructions Kansas 3d since O’Shea
    cited it. The Pattern Instructions Kansas is now in its fourth edition. Much of the language quoted in O’Shea has
    been omitted from the current model instruction. In the fourth edition, the model instruction simply states, “The
    scope of employment is the complete range of activities an employee is authorized to perform and those an
    employee might reasonably be expected to perform while carrying out the business of the employer.” But the
    Comment to the revised 107.06 discussed O’Shea with apparent approval. Moreover, the Kansas Supreme Court
    relied on the second edition of 7.04 (which became 107.06 in the third and fourth editions) in several “scope of
    employment” cases. See, e.g., Williams, 520 P.2d at 1301–02; Commerce Bank of St. Joseph, N.A. v. State, 833
    P.2d 996, 999 (Kan. 1992). More recently, the Kansas Court of Appeals cited Williams and Commerce Bank for
    the “scope of employment” standard, using the identical language from the second and third editions of the
    model instruction, but attributing the language to the Kansas Supreme Court itself instead of the older pattern
    jury instructions. Farmers Bank & Trust v. Homestead Cmty. Dev., No. 120,671, 2020 WL 5849345, at *15
    (Kan. Ct. App. Oct. 2, 2020). The Comment to the fourth edition of 107.06 also cites Williams and Commerce
    Bank, again with apparent approval. Given this context, the court determines that the language in Williams and
    Commerce Bank remains a valid expression of the Kansas test for determining whether conduct is within the
    scope of employment. The court concludes that the guidance in O’Shea remains relevant and useful for
    evaluating employees’ conduct.




                                                         21
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 22 of 40




   Wisner was in the healthcare business—one where the risk for patient abuse is

   recognized and has been addressed by directives designed to minimize that risk.

   Wisner’s duties included meeting one-on-one with patients in closed-door examination

   rooms. He engaged in full-body exams and asked intimate and probing questions. This

   conduct was all within the nature of his employment.

7. In addition to this general determination, the parties agree that the “slight deviation” test,

   O’Shea v. Welch, 350 F.3d at 1106, applies to determine whether an employee’s conduct

   was “reasonably incidental” to his employment—thereby rendering the conduct within

   the scope of employment. The O’Shea case certainly involved different facts than this

   one, but it does provide helpful guidance about how Kansas determines which actions are

   reasonably incidental to employment, making the actions within the scope of

   employment.

8. “Application of the slight deviation analysis allows for more flexibility and accuracy in

   the application of the law to each fact scenario. The Kansas pattern jury instruction[] . . .

   does not express a bright-line rule but instead illustrates a type of slight deviation rule

   which requires a determination of what is reasonably incidental to employment and what

   conduct should have been fairly foreseen.” Id.

9. The slight deviation test allows for an employee to pursue “dual purpose ventures”

   without wholly departing from the scope of employment. Id. at 1107. In using the

   phrase “dual purpose ventures,” the Tenth Circuit cited the following language from a

   California appellate court case, which helps explain the term: “Where the employee may

   be deemed to be pursuing a business errand and a personal objective simultaneously, he




                                             22
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 23 of 40




   will still be acting within the scope of his employment.” Id. (citing Felix v. Asai, 237

   Cal. Rptr. 718, 722 (Cal. Ct. App. 1987)).

10. “An employee does not cease to be acting within the course of his employment because

   of an incidental personal act, or by slight deflections for a personal or private purpose, if

   his main purpose is still to carry on the business of his employer. Such deviations which

   do not amount to a turning aside completely from the employer’s business, so as to be

   inconsistent with its pursuit, are often reasonably expected and the employer’s assent

   may be fairly assumed.” Id.

11. Under Kansas law, these factors control the analysis whether an employee has engaged in

   a slight or substantial deviation: (1) the employee’s intent; (2) the nature, time, and place

   of the deviation; (3) the time consumed in the deviation; (4) the work for which the

   employee was hired; (5) the incidental acts reasonably expected by the employer; and (6)

   the freedom allowed the employee in performing his job responsibilities. Id. at 1108

   (citation omitted).

12. Applying the court’s factual findings, Wisner engaged in a slight deviation from his

   employment when he abused plaintiff, his patient. Specifically, his intent was mixed; he

   sought both to be thorough, as well as satisfy his sexual curiosity. The deviations took

   place within the context of medical examinations that generally lasted between 30 and 60

   minutes, in a medical exam room during regular clinic hours. The deviations themselves

   lasted two to three minutes, but Wisner properly could have devoted as much as one

   minute of that time to a proper genital exam. Wisner was hired to physically examine

   patients, which would include genital and rectal examinations when medically

   recommended. The VA had received many complaints about Wisner’s practices before




                                             23
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 24 of 40




        and while he was seeing plaintiff as a patient, making his deviations foreseeable.

        Moreover, the VA was well aware of the risks of patient abuse, rendering it reasonable to

        expect acts of sexual abuse could occur if it exercised inadequate supervision—which

        was the case here. Wisner was given wide latitude and freedom to perform his job

        responsibilities. He was the only primary care provider in a clinic with as many as 1,000

        veteran patients. Although the VA was required to devote oversight to his patient

        interactions, the evidence shows that it neglected to review his activities.

     13. Applying the Kansas scope of employment test, the court concludes that Wisner acted

        within the scope of his employment, or reasonably incidental to it, when he conducted

        improper and unnecessary genital examinations on plaintiff. The VA may therefore be

        liable under the FTCA, absent any other bar to recovery.

B.      The VA Immunity Statute Applies to Plaintiff’s Claims

     14. The FTCA does not waive sovereign immunity for claims arising out of a battery. 28

        U.S.C. § 2680(h) (exempting from its waiver “[a]ny claim arising out of assault, battery,

        false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander,

        misrepresentation, deceit, or interference with contract rights”).

     15. But there is also a statutory “exception to the exception” in § 2680(h).

     16. The VA Immunity Statute allows a remedy against the United States under the FTCA for

        damages arising from providing medical services by health care employees of the VA

        under 38 U.S.C. § 7316(a)(1), (f). Ingram v. Faruque, 728 F.3d 1239, 1245–46 (10th

        Cir. 2013) (“‘[Section] 2680(h) does not bar application of the FTCA to [intentional] tort

        claims arising out of the conduct of VA medical personnel within the scope of’ 38 U.S.C.

        § 7316(f).”) (citation omitted).




                                                  24
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 25 of 40




17. The Tenth Circuit has explained the rationale behind the VA Immunity Statute: “In some

   instances, State law characterize[d] an act of medical malpractice as an intentional tort,

   leaving VA medical personnel potentially liable for an action for which the law intends

   the Government to assume liability.” Franklin v. United States, 992 F.2d 1492, 1500

   (10th Cir. 1993) (citing H.R. Rep. No. 100-191, 100th Cong., 2d Sess. 19 (1988),

   reprinted in 1988 U.S.C.C.A.N. 432, 450).

18. The plain language of this exception-to-the-exception statute, however, does not confine

   the statute’s waiver to claims of medical battery:

           Although Congress was specifically concerned with medical battery, the
           remedy available under § 7316(f) is not limited to battery. Instead, by
           rendering 28 U.S.C. § 2680(h) inapplicable, § 7316(f) allows the United
           States to be sued for “assault, battery, false imprisonment, false arrest,
           malicious prosecution, abuse of process, libel, slander, misrepresentation,
           deceit, or interference with contract rights,” . . . . Thus, in the context of
           VA health care employees providing medical care or treatment, § 7316(f)
           provides a remedy under the FTCA for claims of intentional torts, including
           false arrest and false imprisonment.

   Ingram, 728 F.3d at 1249.

19. To apply, § 7316(f) requires only that a battery be committed by VA personnel “in

   furnishing medical care or treatment.” 38 U.S.C. § 7316(f). Now, in the full evidentiary

   context of a trial, the court recommits to the gravamen of its earlier rulings: the VA

   Immunity Statute’s plain language controls, and it does not limit immunity to claims of

   medical battery. Doe A.L. v. United States, No. 16-2627, 2020 WL 59861, at *4 (D. Kan.

   Jan. 6, 2020); see also Doe S.B. v. United States, No. 16-2575, 2020 WL 59646, at *4 (D.

   Kan. Jan. 6, 2020); Doe P.M. v. United States, No. 16-2315, 2020 WL 59645, at *4 (D.

   Kan. Jan. 6. 2020); Doe D.P. v. United States, No. 16-2267, 2020 WL 59640, at *4 (D.

   Kan. Jan. 6, 2020).




                                            25
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 26 of 40




20. As noted in the Findings of Fact, Wisner’s improper actions were taken while he

   furnished medical care or treatment. They occurred during medical appointments, and

   while Wisner conducted medical and genital exams as part of his duties as a PA. Many

   times, justification existed for conducting genital examinations—although Wisner

   conducted them improperly, without gloves. The court once again rejects defendant’s

   position that “sexual molestation” can never qualify as “medical care or treatment.”

   (Doc. 157, at 5, 6.) Its isolation of behavior improperly simplifies the analysis and

   glosses over the plain language of the statute. Every time Wisner touched plaintiff, he

   did so within the larger context of a medical appointment and a lengthy physical

   examination. The court concludes that Wisner was in the process of furnishing medical

   care when he committed his wrongful acts.

21. Defendant now cites a recent Eleventh Circuit case to support its argument, Knezevich v.

   Carter, 805 F. App’x 717 (11th Cir. 2020), decided since the court’s earlier orders on this

   subject. In Knezevich, the plaintiff brought a defamation claim against his VA doctor

   because, while discussing a surgical procedure with the plaintiff, the VA doctor yelled

   into the hallway that the plaintiff was threatening him. A nurse already had taken

   plaintiff’s vital signs, and the doctor had drawn the shape of an incision on the plaintiff’s

   chest when the doctor’s outburst occurred. The Eleventh Circuit separated the “harm-

   causing conduct”—the doctor’s hallway defamation—from the rest of the medical

   appointment, noting that the checking of vital signs and drawing the incision’s shape

   were “not what allegedly caused [the plaintiff] harm.” Id. at 725.

22. Knezevich differs from this case. The tort alleged in Knezevich—defamation—had a

   distinct beginning and end and was easily separable from any medical care provided by




                                            26
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 27 of 40




        the doctor. In contrast, in this case, the edges of the boundary separating proper medical

        care from wrongful conduct are far fuzzier. At times, a full genital examination was

        warranted as part of plaintiff’s medical care. It was never appropriate without gloves, but

        performing the exam itself still had a valid basis in providing medical care. Wisner just

        executed it improperly. The lines between what was an intentional tort and what was not

        an intentional tort are much more muddled than in Knezevich.

     23. For these reasons, the court concludes that the rationale of Knezevich does not apply to

        this case. It does not justify modifying the court’s rulings defining the boundaries of the

        operative phrase—“in furnishing medical care or treatment.”

     24. Because Wisner’s improper actions were committed “in furnishing medical care or

        treatment,” the VA Immunity Statute applies and, on these facts, waives the sovereign

        immunity of the United States.

C.      The Statute of Limitations Does Not Bar Plaintiff’s Claims

     25. Under the FTCA, “a tort claim against the United States ‘shall be forever barred’ unless it

        is presented to the ‘appropriate Federal agency within two years after such claim accrues’

        and then brought to federal court ‘within six months’ after the agency acts on the claim.”

        United States v. Kwai Fun Wong, 575 U.S. 402, 405 (2015) (quoting 28 U.S.C. §

        2401(b)).

     26. Because these limits are not jurisdictional, id. at 409–12, failing to comply with the

        FTCA’s statute of limitations is an affirmative defense, see, e.g., Saofaigaalii v. United

        States, No. 14-00455 SOM/KSC, 2016 WL 3527095, at *6 (D. Haw. June 23, 2016);

        Crowder v. Hansen, No. 15-CV-3216 (MJD/HB), 2016 WL 4870621, at *7 (D. Minn.




                                                  27
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 28 of 40




   July 29, 2016). The burden therefore falls on defendant. See Koch v. Shell Oil Co., 52

   F.3d 878, 880 (10th Cir. 1995) (applying Kansas statute of limitations law).

27. “The general accrual rule for FTCA claims is the “injury-occurrence rule,” where the tort

   claim accrues on the date of injury.” Bayless v. United States, 767 F.3d 958, 964 (10th

   Cir. 2014).

28. The “discovery rule” is an exception to the general accrual rule and it applies to “‘protect

   plaintiffs who are blamelessly unaware of their claim because the injury has not yet

   manifested itself or because the facts establishing a causal link between the injury and the

   medical malpractice are in the control of the tortfeasor or otherwise not evident.’” Id.

   (quoting Diaz v. United States, 165 F.3d 1337, 1339 (11th Cir. 1999)).

29. When the discovery rule applies, the date of accrual is when a reasonably diligent

   plaintiff knew or should have known both of the existence of the injury and its cause. Id.

30. Plaintiff’s last appointment with Wisner occurred February 25, 2014. He received the

   letter from Agent Baker on August 15, 2014 and filed an administrative claim on

   February 18, 2016. The VA denied the claim on August 24, 2016, and plaintiff filed this

   suit on September 13, 2016.

31. At minimum, plaintiff’s administrative claim was filed within two years of his last

   appointment. But other appointments may fall within the statute of limitations if

   plaintiff’s claims did not accrue until he learned of the OIG’s investigation into Wisner’s

   conduct, as plaintiff argues. The court determines that the other appointments do fall

   within the statute of limitations for the reasons below.




                                             28
          Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 29 of 40




      32. Defendant failed to prove that plaintiff knew—or should have known—of his emotional

          injury before the VA released information indicating that Wisner’s physical examinations

          may have been improper.

      33. As noted above, plaintiff felt “uncomfortable” during Wisner’s genital examinations. But

          being uncomfortable is not the same thing as knowing both the injury and its cause.

          Plaintiff thought that Wisner was a doctor, and he was plaintiff’s military superior. As

          did plaintiff, a reasonably diligent person would have trusted Wisner to provide

          appropriate medical care, even if that care made him uncomfortable.

      34. A reasonably diligent person would have recognized both the emotional injury and its

          cause when he received Agent Baker’s letter. It was at this point that plaintiff, charged

          by this standard to behave as a reasonably diligent person, recognized that Wisner’s

          conduct had been improper and he had taken advantage of plaintiff. Plaintiff filed his

          administrative claim within two years of receiving the letter, thereby rendering his claims

          for all appointments with Wisner timely-presented.

D.        Plaintiff Has Met the Elements of His Medical Malpractice Claim

      35. Because plaintiff’s medical malpractice claim has survived defendant’s various

          challenges, the court now must evaluate whether plaintiff has carried his burden to prove

          the elements of his claim. These elements are (1) a duty to meet or exceed a certain

          standard of care; (2) breach of that duty; and (3) the breach proximately caused the

          patient injury. Nold v. Binyon, 31 P.3d 274, 285 (Kan. 2001); Wozniak v. Lipoff, 750

          P.2d 971, 975 (Kan. 1988).6


6
     The court only considers the merits of this claim with respect to the actions of Wisner himself as the tortfeasor.
     While the court has considered the actions or inactions of other VA actors for purposes of foreseeability analysis
     and other contextual purposes, plaintiff only preserved an actual claim for recovery based on Wisner’s actions.




                                                           29
     Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 30 of 40




 36. First: Duty. Plaintiff presented evidence by way of expert testimony, establishing the

     standard of care. Gloves were always required when conducting genital or rectal

     examinations under the relevant standard of care. Genital and rectal examinations were

     not required at every visit, and they typically should take 30 to 60 seconds. Wisner, as a

     PA, had a duty to comply with this standard of care.

 37. Second: Breach. Plaintiff presented evidence showing that Wisner breached that

     standard of care. Specifically, every time Wisner conducted a genital examination

     without using gloves, he violated the standard of care. He also conducted a number of

     genital examinations that were unnecessary. Also, each of the genital exams lasted

     longer than appropriate under the standard of care.

 38. Third: Causation of Injury. Plaintiff also presented evidence establishing that he

     suffered harm as a proximate result of Wisner’s breach of the standard of care. As noted

     above, the extent of that harm is difficult to assess here because of plaintiff’s pre-existing

     conditions. But the court does find that Wisner’s acts caused plaintiff harm independent

     of his pre-existing conditions.

 39. Plaintiff also seeks to recover on an intentional infliction of emotional distress claim. But

     the court already has determined that plaintiff is entitled to recover from the VA on his

     medical malpractice claim. Any recovery for intentional infliction of emotional distress

     would duplicate plaintiff’s malpractice claim, so the court need not address the claim

     further, other than to note this point: To the extent that plaintiff is still trying to bring this

     claim against the VA for the actions of Wisner’s supervisors, he may not do so. Plaintiff




The court makes this distinction explicit because when the court asked plaintiff’s counsel after closing argument
who he claimed was negligent, plaintiff’s counsel listed off the names of nearly every involved VA actor.




                                                     30
        Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 31 of 40




        administratively exhausted claims only for the personal conduct of Wisner. “[A]lthough

        a plaintiff’s administrative claim need not elaborate all possible causes of action or

        theories of liability, it must provide notice of the facts and circumstances underlying the

        plaintiff’s claims.” Estate of Trentadue v. United States, 397 F.3d 840, 853 (10th Cir.

        2005) (internal quotations omitted). Plaintiff did not mention any action or inaction by

        Wisner’s supervisors (or the VA as an entity) in his administrative claim. For an FTCA

        claim, each individual claimant must exhaust his individual claims prior to filing suit.

        Haceesa v. United States, 309 F.3d 722, 734 (10th Cir. 2002). The court therefore

        determines that plaintiff failed to exhaust an intentional infliction of emotional distress

        claim based on the actions of anyone other than Wisner. And even if the court were to

        consider the merits of an intentional infliction of emotional distress claim, it would limit

        such claim to the actions of Wisner himself.

     40. Because plaintiff has shown that all three elements of a medical malpractice claim are

        met, the court will next address the last element—the amount of damages plaintiff

        sustained by Wisner’s conduct.

E.      Damages

     41. Plaintiff requests economic damages in the amount of $780,000—the value of

        recommended treatment, plus the cost of private healthcare equal to what plaintiff could

        receive for free from the VA. If the court awards economic damages, defendant asks the

        court to place the amount in a reversionary trust.

     42. Plaintiff also requests non-economic damages in the total amount of $2,340,000, broken

        out in this fashion: $780,000 for depression, $780,000 for PTSD, and $780,000 for “loss

        of trust.”




                                                 31
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 32 of 40




43. A plaintiff may recover for medical expenses and economic loss he is reasonably

   expected to suffer in the future. Pattern Instructions Kansas 4th 171.02. And a plaintiff

   may recover noneconomic loss for “pain, suffering, disabilities, disfigurement and any

   accompanying mental anguish.” Id.

44. Kansas law allows a plaintiff to recover for aggravation or activation of a preexisting

   condition. Pattern Instructions Kansas 4th 171.43 (“[I]f the plaintiff had a preexisting

   physical ailment, defect or disability and you find this condition was aggravated or made

   active causing increased suffering or disability, then the plaintiff is entitled to recover for

   such increased suffering and disability.”).

45. Plaintiff undoubtedly suffered from PTSD and depression before he ever saw Wisner.

   The court heard persuasive testimony that plaintiff’s condition was aggravated and would

   remain aggravated after he learned that Wisner had manipulated him for sexual

   gratification. Plaintiff unquestionably deserves to recover some damages. The court thus

   examines, first, whether any economic damages are warranted, and, if so, how much.

   The court then turns to non-economic damages. The analysis concludes with the question

   whether utilizing a reversionary trust is appropriate.

                                     Economic Damages

46. Plaintiff requests two kinds of economic damages: value of recommended treatment for

   his PTSD and anticipated costs of private healthcare, assuming he never returns to the

   VA for care. The court concludes that the evidence supports an award allowing plaintiff

   to seek treatment—outside the VA—for the PTSD and depression caused by Wisner. On

   the other hand, requiring the VA to pay for private healthcare for the rest of plaintiff’s

   life is not supported by the evidence.




                                             32
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 33 of 40




47. Allowing plaintiff to seek treatment for his PTSD outside of the resources provided by

   the VA is reasonable and supported by the evidence. Requiring plaintiff to return to the

   VA for treatment necessitated by wrongdoing inflicted on him by one of the VA’s

   providers is both unfair and illogical. The court accepts, to a limited extent, the

   testimony that plaintiff would struggle to open up to or trust VA providers to discuss

   mental health issues caused by one of their other providers. Plaintiff credibly testified

   under oath that he will seek the treatment recommended and that he wants to improve his

   mental health and marital relationship. The court steadfastly hopes that plaintiff follows

   through on this commitment so that he can heal and take positive steps to recover from

   his lurid and sad experiences at the VA. The court heard credible evidence that this

   treatment is valued at $228,213, and defendant adduced no contrary evidence (other than

   the testimony of Dr. Abrams, who does not believe plaintiff will actually pursue

   treatment to improve his life). Predicting the future of events always presents a daunting

   challenge. But conduct of the VA’s employee caused the court to answer this difficult

   question and so, its arguments about uncertainty are not availing ones. The court thus

   awards $228,213 in economic damages.

48. Requiring the VA to pay for ongoing private healthcare, however, is not justified by the

   evidence in this case. Plaintiff failed to tie this claim to his injuries. The court

   recognizes that some courts have approved similar damages because a prevailing plaintiff

   should not be forced to return time-after-time to his tortfeasor for care. See, e.g., Molzof

   v. United States, 6 F.3d 461, 468 (7th Cir. 1993) (“[W]e share the reluctance of other

   courts addressing this issue to deny the plaintiff the freedom to choose his medical

   provider and, in effect, to compel him to undergo treatment from his tortfeasor.”). But




                                             33
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 34 of 40




   the damages in those cases involved future medical expenses that the tortfeasor directly

   caused. Here, plaintiff’s need for ongoing medical treatment, prescriptions for physical

   ailments, and other diagnostic care is not directly related to Wisner’s acts. The court also

   is unpersuaded by plaintiff’s “freedom to choose” argument. Wisner’s tortious conduct

   didn’t deprive plaintiff of his freedom to choose his healthcare provider. He still has the

   same degree of freedom he enjoyed before the wrong. Instead, the court concludes, the

   question is this one: Should the court award damages to fund the cost of plaintiff

   acquiring a substitute provider of medical care because, plaintiff says, he has “lost faith

   and trust in the VA” and it makes him “uncomfortable” to return to a VA-aligned medical

   provider? The evidence here did not provide a basis for such a finding.

49. Indeed, the evidence showed that plaintiff, on multiple occasions after learning of

   Wisner’s transgressions, was willing to return to the VA for medical care. In fact, he

   didn’t stop going to the VA for care until he had filed this lawsuit. The court finds

   plaintiff’s behavior inconsistent with his statements suggesting that he could not return to

   the VA. Under these circumstances, the court finds it reasonable to expect plaintiff to use

   the VA’s medical benefits for treatment, prescriptions, preventive care, and consultation

   unrelated to his experiences with Wisner—particularly when he can seek treatment

   outside the VA environment for injuries caused by Wisner.

                                  Non-Economic Damages

50. The court next turns to non-economic damages. Plaintiff asks for compensation for three

   distinct injuries: depression, PTSD, and “loss of trust.” The court agrees that plaintiff

   has suffered damages. But the court does not find that plaintiff’s damages arising solely




                                            34
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 35 of 40




   from Wisner’s actions should be valued as plaintiff values them ($780,000 for each of the

   three types of injury).

51. Kan. Stat. Ann. § 60-249a requires that the trier of fact itemize the amount of non-

   economic damages in the categories of (1) pain and suffering, (2) disability, and (3)

   disfigurement, and any accompanying mental anguish. The same statute requires the

   court to itemize those three categories of damages “to reflect those amounts awarded for

   damages sustained to date and those awarded for damages reasonably expected to be

   sustained in the future.”

52. Plaintiff has not categorized his claimed damages as required under the Kansas statute.

   But the court determines that all three injuries plaintiff claims fall under the category of

   disability, both to-date and in the future.

53. Of course, non-economic damages are notoriously difficult to quantify. In Kansas, when

   courts instruct juries how to assess non-economic damages, they often acknowledge,

   “There is no unit value and no mathematical formula the court can give you for

   determining items such as pain, suffering, disability, and mental anguish. You must

   establish an amount that will fairly and adequately compensate the plaintiff. This amount

   rests within your sound discretion.” Pattern Instructions Kansas 4th 171.02.

54. The trier of fact here is the court—not a jury. When assessing non-economic damages,

   the court follows the guidance of the Kansas Pattern Instruction and the Supreme Court

   of Kansas, who has counseled: “‘Pain and suffering have no known dimensions,

   mathematical or financial. There is no exact relationship between money and physical or

   mental injury or suffering, and the various factors involved are not capable of proof in

   dollars and cents. For this very practical reason the only standard for evaluation is such




                                             35
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 36 of 40




   amount as reasonable persons estimate to be fair compensation for the injuries suffered,

   and the law has entrusted the administration of this criterion to the impartial conscience

   and judgment of jurors, who may be expected to act reasonably, intelligently and in

   harmony with the evidence.’” Kan. Malpractice Victims Coal. v. Bell, 757 P.2d 251, 260

   (Kan. 1988), disapproved of on other grounds by Bair v. Peck, 811 P.2d 1176 (Kan.

   1991) (citation omitted); Tucker v. Lower, 434 P.2d 320, 327 (Kan. 1967) (“There is no

   exact yardstick by which pain and suffering can be measured and the various factors

   involved are not capable of proof in dollars. For this reason the only standard for

   evaluation is such amount as twelve reasonable persons estimate to be fair compensation

   when that amount appears to be in harmony with the evidence and arrived at without

   passion or prejudice.”). While the standard isn’t particularly satisfying, the court is

   mindful of two things. One, trying to define a workable measure for this category of

   damages is a daunting task. Two, the Kansas Supreme Court is in charge of the legal

   standards used by that state’s laws. This court’s job is to follow those state law standards

   when, as they do here, they control a particular aspect of a federal lawsuit.

55. The caselaw reporting and reviewing jury awards of non-economic damages reports the

   imprecise nature of this endeavor, even within the same jurisdiction, involving the same

   defendant. Compare Howsmon v. Ricci, 1993 WL 794315 (Cal. Super. Ct. Trial Div.

   1993) (reporting $325,000 jury verdict for non-economic damages after doctor

   negligently performed unnecessary rectal examination at physician’s office, committing a

   sexual battery) with Prendergast v. Ricci, 1994 WL 847897 (Cal. Super. Ct. Trial Div.

   1994) (reporting a $100,000 “general damages” jury verdict after doctor performed rectal

   examinations and sexually assaulted the plaintiff during the exams); see also Elk v.




                                            36
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 37 of 40




   United States, 87 Fed. Cl. 70, 97 (Fed. Cl. 2009) (awarding $250,000 for pain and

   suffering after Army officer sexually assaulted prospective soldier during recruitment

   process).

56. Using this guidance, the court finds that an appropriate award for plaintiff’s disability to-

   date is $240,000. For future disability, the court awards $70,000. These amounts

   represent the value that the court—as finder of the facts—attributes to the harm caused by

   Wisner’s conduct exacerbating plaintiff’s depression and PTSD. The record establishes

   that plaintiff’s conditions worsened after he learned that Wisner had manipulated and

   sexually molested him.

57. In contrast, the evidence supporting an award for “loss of trust” is vague and difficult to

   value. The court understands that Wisner’s selfish and perverse conduct may make

   plaintiff more reluctant to see a VA physician. The court heard credible evidence

   supporting this conclusion. But trying to value that reluctance is a struggle, particularly

   where plaintiff, after he learned Wisner molested him, continued to go to the VA for

   medical care. And to the extent supported by the evidence, the court has addressed the

   “loss of trust” by awarding plaintiff economic damages to fund psychiatric treatment

   outside the VA. To avoid duplication and overcompensation, the court bases the majority

   of plaintiff’s disability award on Wisner’s conduct exacerbating plaintiff’s depression and

   PTSD. The court believes that the amounts awarded above fairly compensate plaintiff for

   the non-economic losses he suffered at the hands of Wisner, taking into consideration

   plaintiff’s baseline of pre-existing personal and mental health conditions.




                                             37
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 38 of 40




                                 Proposed Reversionary Trust

58. Finally, defendant asks the court to place any economic damages in a reversionary trust.

   Defendant first raised this issue at trial. Because it was not included in the pretrial order,

   the court could dismiss the request without further consideration. Koch v. Koch Indus.,

   Inc., 203 F.3d 1202, 1220 (10th Cir. 2000) (“[A] pretrial order defines the scope of an

   action for trial . . . .”); see also Sunderman v. Westar Energy, Inc., 520 F. Supp. 2d 1269,

   1278 (D. Kan. 2007) (“The pretrial order is the controlling document for trial . . . .

   Claims not included in the pretrial order are waived.”); Lewis v. Glickman, No. 98-4154-

   SAC, 2000 WL 1863407, at *1 (D. Kan. Nov. 1, 2000) (“The decision to exclude facts or

   issues as not found in the pretrial order is committed to the trial court’s sound

   discretion.”) (citation omitted). Fed. R. Civ. P. 16(d) provides that the Pretrial Order

   “controls the course of the action unless the court modifies it.” And, under Fed. R. Civ.

   P. 16(e), the “court may modify the order issued after a final pretrial conference only to

   prevent manifest injustice.” But, while trial courts should adhere to pretrial orders, they

   also construe them “liberally . . . to cover any of the legal or factual theories that might be

   embraced by [the order’s] language.’” Koch, 203 F.3d at 1220–21 (quoting Trujillo v.

   Uniroyal Corp., 608 F.2d 815, 818 (10th Cir. 1979)); see also In re Cessna 208 Series

   Aircraft Prod. Liab. Litig., No. 05-md-1721-KHV, 2009 WL 1247096, at *3 (D. Kan.

   May 5, 2009).

59. Here, placing plaintiff’s recovery in a reversionary trust is not a claim or a defense; it is

   more of a special request by defendant. It is not necessarily in the nature of items

   ordinarily contained in the pretrial order. Because, as explained below, the court

   determines that a reversionary trust is not appropriate in this instance, the court assumes




                                              38
   Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 39 of 40




   without deciding that defendant may ask the court to impose a reversionary trust without

   preserving that special request in the pretrial order.

60. Under Tenth Circuit law, reversionary trusts have been approved when it is in a minor’s

   best interest. Hull v. United States, 971 F.2d 1499, 1504 (10th Cir. 1992); Hill v. United

   States, 81 F.3d 118, 121 (10th Cir. 1996) (recognizing inherent authority to create a

   reversionary trust if it is “in the best interests of the child”); cf. Duplan v. Harper, 188

   F.3d 1195, 1202 (10th Cir. 1999) (“The damages belong to the true plaintiffs, the

   [parents], and the district court would have erred in imposing a trust on this award in the

   absence of their consent.”). But plaintiff here isn’t a minor and he hasn’t consented to a

   reversionary trust. To the contrary, he vigorously opposes it. Nevertheless, in at least

   one case, a reversionary trust was used when the plaintiff was not a minor. See, e.g.,

   Deasy v. United States, 99 F.3d 354, 359–60 (10th Cir. 1996).

61. In the end, the court determines that a reversionary trust is not warranted here. The court

   understands defendant’s concern that plaintiff will not use his damage award to procure

   psychiatric treatment. And the court certainly hopes that plaintiff uses it for that purpose,

   as promised, to secure psychiatric treatment to heal his injuries. But plaintiff is not a

   minor and defendant has failed to establish any reason why the court should treat him as

   one. Simply, it’s overly paternalistic for the court to assume that plaintiff, absent a

   structured, limited-use award, will misuse the funds. The court is unwilling to make that

   assumption in the absence of evidence suggesting it should do so. To some extent, the

   court understands defendant’s request originates from the concern that it might have to

   fund plaintiff’s psychiatric care twice, i.e., once by the damage award made in this

   Memorandum and Order and again if plaintiff presents himself at a VA clinic in the




                                             39
       Case 2:16-cv-02627-DDC Document 162 Filed 11/02/20 Page 40 of 40




       future. But this concern—even if it ever comes to pass—overlooks two important truths.

       One, the United States already owes plaintiff veteran benefits for service he rendered to

       the United States Army. And two, plaintiff sustained significant psychiatric injuries by

       virtue of that service. This concern is not persuasive enough to justify this unusual

       measure.

       IT IS THEREFORE ORDERED that the court finds in favor of plaintiff and against

defendant. The court will direct the Clerk of Court to enter judgment in plaintiff’s favor and

against defendant United States in the amount of $538,213. But before the Clerk of Court enters

judgment, plaintiff must resolve his case against the other outstanding defendant, Mark Wisner.

Plaintiff is therefore ordered to show cause within fourteen days why his claims against

defendant Wisner should not be dismissed without prejudice for failure to prosecute. If plaintiff

seeks another resolution of his claims against defendant Wisner, he must identify that outcome

(and provide legal authority supporting his proposal) in his response to the show cause order.

       IT IS SO ORDERED.

       Dated this 2nd day of November, 2020, at Kansas City, Kansas.


                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                40
